Mr. Justice Yantis delivered the opinion of the court: Claimant herein seeks an award of Six Hundred Ten and 58/100 ($610.58) Dollars for local taxes paid by it during 1931, and for which it failed to take credit in its franchise tax payment to the State of Illinois, on the 14th day of May, 1932. A similar situation as to facts and law exist herein as evidenced in the case of Monarch Fire Insurance Company vs. State, Court of Claims No. 2226, decided at the present term. For the reasons therein stated^ an award herein is denied and claim dismissed.